Citation Nr: 1010180	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-03 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed 
respiratory condition to include nasal polyps.  

2.  Entitlement to service connection for a claimed skin 
disorder.   




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to March 
1972.  He had service in the Republic of Vietnam from August 
1970 to March 1972.  His awards and decorations included the 
Distinguished Flying Cross and the Air Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions dated in March 2005 and 
January 2006.   

The Veteran presented testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in May 2007.  A transcript 
of the hearing is associated with the Veteran's claims 
folder.  

In July 2007, the Board remanded the matters on appeal for 
additional development of the record.  

The issue of service connection for a skin disorder is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.  




FINDINGS OF FACT

The currently demonstrated nasal polyps are shown as likely 
as not to have had their clinical onset while the Veteran was 
on active duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by nasal polyps is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of VCAA is 
required at this time.  



Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


Analysis

The Veteran contends that the nasal polyps were incurred in 
service.  Essentially, service connection may be granted if 
the evidence establishes that the claimed disability is 
related to service.  The Board finds that the evidence of 
record supports the grant of service connection for nasal 
polyps.    

There is competent medical evidence and lay evidence that 
demonstrates that the Veteran had nasal and respiratory 
symptoms that began in service and continued thereafter.  He 
states that, ever since 1971, he had difficulty breathing 
through the nose and had used decongestants and nasal sprays 
since that time.  See the May 2007 Board hearing transcript 
and the Veteran's statements in the August 2007 VA 
examination report.  The Veteran is competent to testify as 
to his observable symptoms such as difficulty breathing 
through the nose.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

The service treatment records also confirm that the Veteran 
was treated for nasal congestion in January 1970 when he was 
prescribed nasal spray and decongestant.  

Significantly, in April 1981, the Veteran was afforded a VA 
examination and reported having nasal congestion and loss of 
smell since serving in Vietnam from 1970 to 1972.  He 
reported having difficulty breathing through his nose.  

An examination at that time showed many polyps in each nasal 
passageway particularly on the left where they were quite 
obstructive.  He reported that this began in service but did 
not know what caused it.  The diagnosis was that of nasal 
polyps.  

The record also shows that the Veteran underwent surgery for 
removal of the nasal polyps in 1986.  He has also been 
treated with prednisone, Vancenase nasal spray, and Suprax.  
See the May 1998 private medical record from Dr. B.L.H.  

The August 2007 VA examination revealed that the nose nasal 
cavity had normal mucosa on the right side.  On the left 
side, there had been surgery that was done on the nasal 
cavity with slight scarring.  However, a small polyp was seen 
on the superior aspect of the superior turbinate but the 
nasal cavity was open on both sides.  

The VA examiner opined that, from a review of the history and 
examination, it was more likely than not that the nasal 
polyps were due to allergies and allergic conditions rather 
than chemical exposure.  

This is competent evidence showing that the Veteran had 
symptoms that could be attributed to nasal polyps during 
service and a credible lay assertions that tend to establish 
a continuity of symptomatology since the period of active 
duty.  The August 2007 VA examination serves to relate the 
current nasal polyps to the nasal symptomatology on an 
allergic basis.  This tends to confirm the Veteran's lay 
assertions.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the Veteran's upper 
respiratory condition manifested by nasal polyps as likely as 
not had it clinical onset while he was serving on active duty 
that included service in the Republic of Vietnam.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for nasal polyps is warranted.  


ORDER

Service connection for nasal polyps is granted.  


REMAND

The July 2007 remand directed that the RO to afford the 
Veteran a VA examination to obtain medical evidence of the 
nature and etiology of the claimed skin disorder.  The RO was 
directed to ask the examiner to render a medical opinion as 
to whether the current disability had its clinical onset in 
service.  

The Veteran was afforded a VA skin examination in August 
2007.  The diagnosis was that of psoriasis.  The VA examiner 
stated that, on the basis of what was available for his 
review, he declined to render a statement as to whether the 
psoriasis had existed while in service.  

This VA examination response does not comply with the July 
2007 remand action because the examiner did not provide an 
opinion as to whether it was at least as likely as not that 
the current skin disorder had its clinical onset in service.  

Thus, the Board finds that the RO should ask the examiner who 
conducted the August 2007 VA examination or a suitable 
replacement to prepare an addendum to the VA medical opinion 
that addresses whether it is at least as likely as not (50 
percent probability or more) that the Veteran's current skin 
disorder had its clinical onset in service or is related to 
disease or injury in service.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

As such, the Board has determined that it cannot properly 
adjudicate the Veteran's claim of service connection without 
further development of the record.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provided information concerning any 
treatment he has received for the claimed 
skin condition since service.  Based on 
his response, the RO should attempt to 
obtain any records not already on file 
from the identified treatment sources.  

2.  The RO should ask the VA physician 
who conducted the August 2007 VA 
examination (or if he is no longer 
available, a suitable replacement) to 
prepare an addendum to the VA medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
skin disease had its clinical onset in 
service.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the medical opinion, and 
the examiner should acknowledge such 
review.  The examiner should provide a 
rationale for all conclusions.  

If the examiner determines that he or she 
is unable to provide the requested 
medical opinion without resorting to 
speculation, the examiner should indicate 
this in the report.  

If the VA examiner determines that 
further examination is necessary in order 
to render the requested medical opinion, 
the RO should schedule the Veteran for 
such an examination.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issue remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


